PER CURIAM.
Haywood M. Clayton and Sylvia K. Clayton appeal from the district court’s orders granting Ameriquest Mortgage Company’s motion to enforce the settlement agreement between the parties and denying the Claytons’ motion for reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Clayton v. Ameriquest Mortgage Co., No. CA-02-415-1 (M.D.N.C. Apr. 5, 2004 & filed June 18, 2004; entered June 21, 2004). In light of this disposition, we deny the Claytons’ motion for a stay pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED